DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s after-final filed on June 2, 2022.  Claims 33-52 are still pending in the present application.  This Action is made NON-FINAL.
Information Disclosure Statement
	The information disclosure statement submitted on March 18, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2013/0010701, hereinafter Uchiyama) in view of Chen et al. (US 2018/0324594, hereinafter Chen).

Regarding claim 33, Uchiyama discloses a method performed by a network node (MME, FIG. 4) in a wireless communication network, the method comprising: acquiring radio access capability information of a wireless device, wherein the radio access capability information of the wireless device indicates radio access capabilities of the wireless device (step S5, FIG. 4, par [0045]); determining if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (In FIG. 4 optional steps, shaded part, indicates that eNB is aware that UE-EUTRA-Capability has been received in S5 which is before step S7, in which ciphering is performed – FIG. 4, step S7, par [0050], therefore, additional steps, i.e., shaded part, are not preferred, due to “efficient utilization of radio resources and efficient information acquisition” concern. Ciphering step being performed between UE and eNB corresponds to claimed feature “access stratum security being activated”); and 
{if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device.}
Although, the feature if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device can be performed by Uchiyama (FIG. 4 optional steps, shaded part), however, they may be omitted in for “efficient utilization of radio resources and efficient information acquisition”. On the other hand, Chen suggests after a security activation, UE is requested to upload again UE capability (par [0390], [0415]) to resolve DoS attack problem causing capability information being modified by attackers (par [0205]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Regarding claim 34, Uchiyama in view of Chen teaches claim 33 but Uchiyama alone does not teach wherein the operations further comprise determining whether or not to re acquire the radio access capability information of the wireless device after access stratum security is activated for the wireless device, depending respectively on whether or not the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device.
	However, the combination teaches wherein the operations further comprise determining whether or not to re acquire the radio access capability information of the wireless device after access stratum security is activated for the wireless device, depending respectively on whether or not the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (In FIG. 4 optional steps, shaded part, indicates that eNB is aware that UE-EUTRA-Capability has been received in S5 which is before step S7, in which ciphering is performed – FIG. 4, step S7, par [0050]. Chen suggests after a security activation, UE is requested to upload again UE capability - par [0390], [0415]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
	Regarding claim 35, Uchiyama in view of Chen teaches claim 33 but Uchiyama does not teach wherein the operations further comprise determining whether or not to store the radio access capability information of the wireless device at the network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device.
	However, the Uchiyama teaches wherein the operations further comprise determining whether or not to store the radio access capability information of the wireless device at the network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device (Chen suggests after a security activation, UE is requested to upload again UE capability - par [0390], [0415], FIG. 13. The eNB sends a UE capability information indication message to the MME, to update UE capability information of the MME – par [0406]. “Update” indicates the capability is stored in place of the old one).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Regarding claim 36, Uchiyama in view of Chen teaches claim 33 but Uchiyama does not teach wherein the operations further comprise determining whether or not to forward the radio access capability information of the wireless device from the network node to another network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device.
However, the combination teaches wherein the operations further comprise determining whether or not to forward the radio access capability information of the wireless device from the network node to another network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device (Chen suggests after a security activation, UE is requested to upload again UE capability - par [0390], [0415], FIG. 13. The eNB sends a UE capability information indication message to the MME, to update UE capability information of the MME – par [0406]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Regarding claim 37, Uchiyama in view of Chen teaches claim 33 but Uchiyama does not teach if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device, refraining from storing the radio access capability information at the network node and/or refraining from forwarding the radio access capability information from the network node to another network node.
However, the combination teaches if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device, refraining from storing the radio access capability information at the network node and/or refraining from forwarding the radio access capability information from the network node to another network node (Chen suggests after a security activation, UE is requested to upload again UE capability - par [0390], [0415], FIG. 13. The eNB sends a UE capability information indication message to the MME, to update UE capability information of the MME – par [0406]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Regarding claim 38, Uchiyama in view of Uchiyama teaches claim 33, the combination further teaches re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device comprises, after access stratum security is activated for the wireless device: transmitting to the wireless device a capability enquiry which requests the radio access capability information of the wireless device; and receiving the radio access capability information of the wireless device as a response to the capability enquiry (Uchiyama’s FIG. 4 shows after security step S7, eNB sends UE capability Enquiry and receives the information from UE – FIG. 4, shaded part. Chen suggests after a security activation, UE is requested to upload again UE capability - par [0390], [0415], FIG. 13).
Regarding claim 39, Uchiyama discloses re-acquiring the radio access capability information of the wireless device comprises receiving the radio access capability information of the wireless device over a control plane connection after access stratum security is activated for securing the control plane connection (Uchiyama’s FIG. 4 shows RRC conn S7, eNB sends UE capability Enquiry and receives the information from UE. Step S7: ciphering and RRC connection reconfiguration are performed – FIG. 4, par [0047]).
Regarding claim 40, Uchiyama discloses the control plane connection is a Radio Resource Control, RRC, connection (Uchiyama’s FIG. 4 shows RRC conn S7, eNB sends UE capability Enquiry and receives the information from UE. Step S7: ciphering and RRC connection reconfiguration are performed – FIG. 4, par [0047]).
Regarding claim 41, Uchiyama discloses re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device comprises retrieving the radio access capability information of the wireless device using a Radio Resource Control, RRC, User Equipment, UE, capability transfer procedure after successfully performing an Access stratum security Mode Command, SMC, procedure (the downlink transmitting unit 85 particularly transmits signals associated with a RRC connection, a request signal for mobile apparatus capability information (UE Capability Enquiry) – par [0066]).
Regarding claim 42, Uchiyama discloses transmitting, to another network node, control signaling indicating whether the radio access capability information was received before access stratum security was activated, has not had its integrity verified, and/or was received from the wireless device without confidentiality protection (Uchiyama’s FIG. 4 shows RRC conn S7, eNB sends UE capability Enquiry and receives the information from UE – FIG. 4, par [0047]).
Regarding claim 43, Uchiyama discloses the radio access capability information comprises: one of multiple Radio Resource Control, RRC, segments that indicate the radio access capabilities of the wireless device; or an identifier mapped to the radio access capabilities of the wireless device (Uchiyama’s FIG. 4 shows RRC conn S7, FIG. 4, par [0047]).
Regarding claim 44, Uchiyama discloses the network node is a New Radio node B, gNB, a Next Generation Evolved Node B, ng-eNB or an Evolved Node B, eNB (eNB – FIG. 4).
Regarding claim 45, Uchiyama discloses a network node configured for use in a wireless communication network, the network node (MME, FIG. 4) comprising: communication circuitry; and processing circuitry configured to: acquire radio access capability information of a wireless device, wherein the radio access capability information of the wireless device indicates radio access capabilities of the wireless device (step S5, FIG. 4, par [0045]); determine if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (In FIG. 4 optional steps, shaded part, indicates that eNB is aware that UE-EUTRA-Capability has been received in S5 which is before step S7, in which ciphering is performed – FIG. 4, step S7, par [0050], therefore, additional steps, i.e., shaded part, are not preferred, due to “efficient utilization of radio resources and efficient information acquisition” concern. Ciphering step being performed between UE and eNB corresponds to claimed feature “access stratum security being activated”); and 
{if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device.}
Although, the feature if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device can be performed by Uchiyama (FIG. 4 optional steps, shaded part), however, they may be omitted in for “efficient utilization of radio resources and efficient information acquisition”. On the other hand, Chen suggests after a security activation, UE is requested to upload again UE capability (par [0390], [0415]) to resolve DoS attack problem causing capability information being modified by attackers (par [0205]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Regarding claims 46-51, see above rejection of claims 34-39.
Regarding claim 52, Uchiyama discloses a non-transitory computer-readable medium on which is stored instructions which, when executed by at least one processor of a network node (MME, FIG. 4), causes the network node to: acquire radio access capability information of a wireless device, wherein the radio access capability information of the wireless device indicates radio access capabilities of the wireless device (step S5, FIG. 4, par [0045]); determine if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (In FIG. 4 optional steps, shaded part, indicates that eNB is aware that UE-EUTRA-Capability has been received in S5 which is before step S7, in which ciphering is performed – FIG. 4, step S7, par [0050], therefore, additional steps, i.e., shaded part, are not preferred, due to “efficient utilization of radio resources and efficient information acquisition” concern. Ciphering step being performed between UE and eNB corresponds to claimed feature “access stratum security being activated”); and 
{if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device.}
Although, the feature if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device can be performed by Uchiyama (FIG. 4 optional steps, shaded part), however, they may be omitted in for “efficient utilization of radio resources and efficient information acquisition”. On the other hand, Chen suggests after a security activation, UE is requested to upload again UE capability (par [0390], [0415]) to resolve DoS attack problem causing capability information being modified by attackers (par [0205]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Uchiyama to allow resolve DoS attack problem causing capability information being modified by attackers.
Response to Arguments
Applicant's arguments, filed on June 2, 2022, with respect to claims 33, 45 and 52 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 33-52 for the relevant citations found in Chen and Uchiyama disclosing the limitations. Regarding Double patenting rejection, terminal disclaimer was approved, the obviousness-type double patenting rejection was withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/           Primary Examiner, Art Unit 2642